DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donegan (US 6832686; hereinafter Donegan).
Regarding claim 1, Donegan discloses a container embodiment (70; as shown in Fig. 4 - for storing items) comprising: 
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior (see annotated Donegan Fig. 4 below);
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior (see annotated Donegan Fig. 4 below);
a first tab (74a) on the top edge of the first side panel of the bottom unit and a second tab (74b) on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back (see annotated Donegan Fig. 4 below);
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab (see annotated Donegan Fig. 4 below);
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit (see annotated Donegan Fig. 4 below);
wherein the bottom unit and top unit are capable of temporarily being secured together; and
a hinge connecting the top unit to the bottom unit wherein the hinge is capable of rotating the top unit with respect to the bottom unit (Donegan Col. 4 Ln. 23-31 and annotated Fig. 4 below).

    PNG
    media_image1.png
    896
    1067
    media_image1.png
    Greyscale

Regarding claim 4, Donegan discloses a container embodiment (70; as shown in Fig. 4 - for storing items) comprising:
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior (see annotated Donegan Fig. 4 above);
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior (see annotated Donegan Fig. 4 above);
a first tab (74a) on the top edge of the first side panel of the bottom unit and a second tab (74b) on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back (see annotated Donegan Fig. 4 above);
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab (see annotated Donegan Fig. 4 above);
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit (see annotated Donegan Fig. 4 above);
wherein the bottom unit and top unit are capable of temporarily being secured together; and 
a locking mechanism for temporarily locking the top unit to the bottom unit (Donegan Col. 4 Ln. 23-31 and annotated Fig. 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donegan in view of Cronin (WO 2010053952 A2; hereinafter Cronin).
Regarding claim 2, Donegan teaches a container embodiment (70; as shown in Fig. 4 - for storing items) comprising:
a top unit having a top surface, a bottom, a front, a back, a first side, a second side and an interior (see annotated Donegan Fig. 4 above);
a bottom unit having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior (see annotated Donegan Fig. 4 above);
a first tab (74a) on the top edge of the first side panel of the bottom unit and a second tab (74b) on the top edge of the second side panel of the bottom unit wherein the first tab and the second tab each have a front and a back (see annotated Donegan Fig. 4 above);
a first opening located along the top edge of the perimeter of the bottom unit at the back of the first tab and a second opening located along the top edge of the perimeter of the bottom unit at the back of the second tab (see annotated Donegan Fig. 4 above);
wherein the first tab of the bottom unit is capable of moving with respect to the first side panel of the bottom unit;
wherein the second tab of the bottom unit is capable of moving with respect to the second side panel of the bottom unit;
a first opening on the first side of the top unit and a second opening on the second side of the top unit (see annotated Donegan Fig. 4 above);
wherein the bottom unit and top unit are capable of temporarily being secured together (Donegan Col. 4 Ln. 23-31 and annotated Fig. 4 above).
	However, Donegan fails to teach an extended groove on an interior side of the top unit wherein the extended groove receives and secures a portion of the perimeter of the bottom unit.
	Cronin is in the same field of endeavor as the claimed invention and Donegan, which is a container. Cronin teaches a container embodiment (100; as shown in Figs. 1-12 – for storing items) comprising: a top unit (101) having a top surface, a bottom, a front, a back, a first side, a second side and an interior; 
a bottom unit (102) having a front panel having a top edge, a back panel having a top edge, a first side panel having a top edge and a second side panel having a top edge wherein the top edges of the front panel, the back panel, the first side panel and the second side panel form a top edge perimeter and wherein the top edge perimeter extends outward from the front panel, back panel, first side panel and second side panel and wherein the bottom unit has a hollow interior; 
wherein the bottom unit and top unit are capable of temporarily being secured together; 
a hinge (107) connecting the top unit to the bottom unit wherein the hinge is capable of rotating the top unit with respect to the bottom unit.
and an extended groove (i.e. the space or void directly above the formed or inwardly rolled edge (110); as shown in Cronin Figs. 5-6) on an interior side of the top unit wherein the extended groove receives and secures a portion of the perimeter of the bottom unit (Cronin [0040-0064]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top unit (of Donegan) to have a similar extended groove (as taught by Cronin) to ensure a tight seal between the top unit and the bottom unit (i.e. the user is required to applied some amount of upward axial force to the top unit, in order to disengage it from the bottom unit). Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04 (IV)(B)
Regarding claim 3, modified Donegan as above further teaches a second extended groove (i.e. the space or void directly above the formed or inwardly rolled edge (110); as shown in Cronin Figs. 5-6) on an interior side of the top unit wherein the extended groove receives and secures a portion of the perimeter of the bottom unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736